TO BE PUBLISHED

                     uprruir Court of Ifitu
                                  2016-SC-000204-KB


KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                                IN SUPREME COURT



BRYAN SAMUEL COFFMAN                                                RESPONDENT



                              OPINION AND ORDER

      The Board of Governors of the Kentucky Bar Association recommended

that Bryan Samuel Coffman,' currently residing in the Federal Correctional

Institution in Ashland, Kentucky, be permanently disbarred from the practice

of law. We adopt the Board's recommendation.

      This matter came before the Board on September 18, 2015, as a default

matter under Supreme Court Rule (SCR) 3.210. The Board voted to recommend

Coffman guilty of violating SCR 3.130(8.3). In considering the appropriate

penalty for this ethical violation, the Board considered the multitude of felonies

for which Coffman was convicted, the fraudulent nature of those crimes, the

Board's prior history of recommending permanent disbarment for members

convicted of crimes involving knowing dishonesty and misappropriation of


      1   KBA Member No. 88183.
      Bar Roster Address: 2343 Alexandria Drive, Ste. 140, Lexington, KY 40504.

                                         1
client funds, and relevant provisions of the American Bar Association

Standards for Imposing Lawyer's Sanctions.

      Coffman has failed to file an Answer to the charge filed by the Inquiry

Commission on June 12, 2015, and he is in default. The Inquiry Commission

filed an Order of Submission on September 30,.2015. We accordingly find him

guilty of the aforementioned violation and order that he be permanently

disbarred as recommended by a majority of the voting Board members, and we

further adopt verbatim the Board's Findings of Fact as follows:



                              FINDINGS OF FACT

             Respondent was charged by the Inquiry Commission on
      June 12, 2015 with one count of improper conduct as follows:
             The Respondent violated SCR 3.130(8.3), in effect before the
      July 15, 2009 amendments, in that he was indicted on December
      4, 2009 in the United States District Court for the Eastern District
      of Kentucky at Lexington under case number 5:09-cr-181-KKC,
      alleging criminal violations of federal law involving wire fraud,
      money laundering and securities fraud. SCR 3.130(8.3), in effect
      before the July 15, 2009 amendments, stated in part: "It is
      professional misconduct for a lawyer to: (b) commit a criminal act
      that reflects adversely on the lawyer's honesty, trustworthiness or
      fitness as a lawyer in other respects; [and] (c) engage in conduct
      involving dishonesty, fraud, deceit or misrepresentation."
             Following a jury trial, Respondent was convicted on May 11,
      2011, of twenty-seven (27) counts of wire fraud, conspiracy to
      commit money laundering, money laundering and securities fraud
      involving approximately 600 individuals and a total monetary loss
      of $36,464,060.86. On May 2, 2012, Respondent was sentenced to
      300 months in prison and ordered to pay restitution for the
      amount of the monetary loss sustained.
             Respondent appealed his conviction to the United States
      Court of Appeals for the Sixth Circuit which affirmed his conviction
      and sentence on July 22, 2014. The opinion of the Sixth Circuit
      Court of Appeals is unpublished, but reported as United States v.
      Coffman, 574 Fed. Appx. 541 (6th Cir. 2014). The Court of Appeals
      denied the Respondent's petition for rehearing en banc on
      September 5, 2014.


                                       2
             The United States Supreme Court denied the Respondent's
      petition for a writ of certiorari on March 23, 2015.
             The Respondent's conviction is now final as he has
      exhausted all available appellate steps.

      Coffman was initially suspended from practicing law due to the criminal

indictment in accordance with SCR 3.166. The Inquiry Commission

subsequently filed a complaint on September 28, 2012. Coffman responded to

the complaint, and the matter was placed in abeyance while Coffman appealed

his conviction. The case was removed from abeyance in March 2015, and

Coffman filed a response to the original complaint.

      The Inquiry Commission filed formal charges on June 12, 2015. Copies

of the charges were sent to Coffman's bar address as well as the correctional

facility where he was serving his criminal sentence. The charges were also

served through the Executive Director of the Kentucky Bar Association on

August 11, 2015. The Board concluded Coffman's conviction of twenty - seven

separate felonies is a clear violation of SCR 3.130(8.3) and recommended

finding him guilty by a unanimous vote of voting Board members. Neither

Coffman nor Bar Counsel has filed a notice of review under SCR 3.370(8), nor

do we independently elect to review the decision of the Board under SCR

3.370(9), meaning that the decision of the Board is hereby adopted under SCR

3.370(10).

      Accordingly, the Court ORDERS:

   1) Bryan Samuel Coffman is guilty of violating SCR 3.130(8.3), for which he

      is permanently disbarred from the practice of law; AND

   2) In accordance with SCR 3.450, Coffman is directed to pay all costs

      associated with these disciplinary proceedings, the sum of $677.79, for

                                        3
   which execution may issue from this Court upon finality of this Opinion

   and Order.

3) In accordance with SCR 3.390, Coffman must notify, by letter placed in

   the United States Postal Service, all courts or other tribunals in which he

   has matters pending, and all clients of his inability to represent them

   and provide copies of the letter to the Office of Bar Council.

4) Coffman must immediately cancel any pending advertisements and

   terminate any advertising activity.

All sitting. All concur.


   ENTERED: August 25, 2016.




                                     4